United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.B., Appellant
and
DEPARTMENT OF THE AIR FORCE,
AIR FORCE RESERVE COMMAND,
Joint Base Andrews, MD, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 17-1354
Issued: October 29, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On June 8, 2017 appellant, through counsel, filed a timely appeal from a March 10, 2017
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.

1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

ISSUE
The issue is whether appellant has met her burden of proof to establish that her diagnosed
carpal tunnel syndrome and tendinitis are causally related to the accepted factors of her federal
employment.
FACTUAL HISTORY
On November 6, 2013 appellant, then a 51-year-old office automation assistant, filed an
occupational disease claim (Form CA-2) alleging that she developed carpal tunnel syndrome and
tendinitis, which she attributed to daily computer input, as well as lifting, moving, and distributing
heavy boxes, books, and pamphlets while at work. She also stated that she was required to
physically move her office and all its contents, which included furniture, a bookcase, and a
computer monitor. Appellant identified October 18, 2010 as the date she first realized her
condition was related to factors of her federal employment.3
Along with the current Form CA-2, OWCP received a copy of appellant’s position
description, as well as personnel records (Form SF-50) from June 2010 and August 2013.
In a November 21, 2013 claim development letter, OWCP informed appellant that the
record was insufficient to support her claim for compensation benefits. First, it noted that the
evidence did not establish that she actually experienced the employment factor(s) alleged to have
caused her injury. OWCP also noted that appellant had not provided any medical evidence
containing a diagnosis resulting from an employment activity. It afforded her at least 30 days to
submit the required factual and medical evidence.
In a note dated February 2, 2012, Dr. Jorge A. Mondino, a Board-certified orthopedic
surgeon, examined appellant and noted that she had symptoms in both hands, including decreased
sensation of the right hand and bilateral weakness of grip.
On February 16, 2012 Dr. Mondino examined appellant for complaints related to the
cervical spine and pain in the lumbar area. He noted that her cervical magnetic resonance imaging
(MRI) scan revealed evidence of cervical discogenic disease, spondylosis, stenosis, and a herniated
disc. Dr. Mondino also indicated that appellant’s electromyogram and nerve conduction velocity
(EMG/NCV) study revealed bilateral carpal tunnel syndrome. He advised that she would remain
off work.
In a note dated May 10, 2012, Dr. Mondino observed that appellant had bilateral hand pain.
Appellant was tender on palpation over the first extensor component on the right.

3

Appellant explained that she initially filed a traumatic injury claim (Form CA-1), but was subsequently advised
by her case manager to file Form CA-2. The present claim was assigned OWCP File No. xxxxxx150. Appellant also
has an accepted traumatic injury claim for neck and lumbosacral sprains, which arose on October 18, 2011, under
OWCP File No. xxxxxx003.

2

On May 31, 2012 Dr. Mondino noted that appellant attended a follow-up appointment for
symptoms of her cervical spine and right hand. Appellant was scheduled for a cervical block on
June 22, 2012.
In a note dated July 12, 2012, Dr. Mondino observed that appellant had symptoms of
de Quervain’s tenosynovitis of the right wrist. Appellant claimed that she had symptoms on both
hands, but that the right hand was worse.
On September 10, 2012 Dr. Mondino noted that appellant had clinical symptoms of right
carpal tunnel syndrome with remaining tenderness along the first extensor compartment, mostly
at the base of the first metacarpal bone.
In a note dated November 15, 2012, Dr. Mondino observed that appellant continued to have
symptoms in her right hand. He noted that two days prior, she dropped something, and that when
she tried to catch it she hit a table and had a piece of wood stuck on her right long finger.
Dr. Mondino noted that appellant continued to have symptoms of right carpal tunnel syndrome
and de Quervain’s tenosynovitis of the first extensor compartment. He noted that these conditions
were secondary to the injury she sustained at work. Dr. Mondino recommended surgery and
advised that appellant remained unable to work.
In a report dated September 13, 2013, Dr. David Dorin, a Board-certified orthopedic
surgeon, examined appellant for complaints of bilateral hand pain, worse on the right than the left.
Appellant explained that her hand pain was related to moving furniture on October 18, 2012.
Dr. Dorin noted that a February 10, 2013 EMG/NCV studies demonstrated abnormalities
suggestive of carpal tunnel syndrome. He further noted that x-rays indicated significant arthrosis
of the basal joint of the thumb, with no joint space. Dr. Dorin noted that, according to appellant,
OWCP had accepted conditions for the neck and lower back, but not for her hand. He indicated
that he did not feel comfortable opining whether appellant’s carpal tunnel syndrome could be
related to pushing some furniture or moving some files on October 18, 2012. Dr. Dorin also
indicated that appellant’s osteoarthritis of the basal joint of her thumb was a preexisting condition.
By letter dated February 14, 2014, an employing establishment supervisor noted that it was
possible that appellant’s duties may have contributed to her claim, as her daily tasks included
computer data entry five days a week, intermittently throughout the day for about five hours per
day. He further noted other daily tasks including pickup of mail distribution of technical order
updates, which required the movement of totes of letters and documents in excess of five pounds,
two to three times per week.
By decision dated February 20, 2014, OWCP denied appellant’s claim. It found that she
had not established the factual component of her claim because she had not provided the requested
information regarding the employment-related activities she believed either caused or contributed
to her condition. OWCP further found that appellant had not submitted a well-reasoned
physician’s opinion as to how her carpal tunnel syndrome was work related.
On March 17, 2014 appellant, through counsel, requested a telephonic hearing before an
OWCP hearing representative.

3

In a note dated September 19, 2013, Dr. Mondino indicated that appellant had an x-ray
performed on August 29, 2013, which revealed evidence of carpometacarpal osteoarthritis as well
as scapholunate dissociation, probably evidencing a torn scapholunate ligament. He noted that
appellant also had evidence of tendinitis of the first extensor compartment superimposed on the
carpometacarpal osteoarthritis. Dr. Mondino diagnosed osteoarthritis of the carpometacarpal
joint, tendinitis of the first extensor compartment, a torn scapholunate ligament, and carpal tunnel
syndrome.
The hearing was held on September 30, 2014. During the hearing, OWCP’s hearing
representative noted that appellant should submit a statement describing the nature, duration, and
frequency of the alleged work factors. She also noted that there was a reference in the record to
an incident on October 18, 2012, which should be described, along with any injury resulting from
that incident. The hearing representative kept the record open for 30 days for the submission of
additional evidence.
On October 27, 2014 appellant provided a description of duties of her federal employment
involving repetitive hand and wrist movements, as well as a history of her federal employment.
She described six to eight hours per day of working on a computer while sitting in an office chair,
stocking distribution shelves with media, carrying and transporting heavy boxes, climbing stairs,
and using office supplies. Appellant noted that, within the last three to four years, there had been
construction work in her office area that required her to relocate her office at least six times. She
alleged that repeatedly moving heavy items from her office in the process of relocation, along with
over 20 years of typing and computer work, caused her condition to “come to a head” on
October 18, 2012. Appellant stated that, on that date, she was moving her office for the sixth time
within a three-year period, when she heard a pop in her neck and shoulders as she was moving
furniture. She was in pain and felt like her upper body had been paralyzed. Appellant noted that
she had seen Dr. Mondino, who diagnosed her with problems of the neck, back, and shoulder, as
well as carpal tunnel syndrome, tendinitis, and a volar beak ligament tear of the right hand. She
described symptoms including tingling, numbness, weakness, and pain in both of her hands and
fingers, as well as suddenly dropping things and difficulty sleeping due to pain or numbness.
By decision dated November 17, 2014, OWCP’s hearing representative found that
appellant had alleged work-related factors including lifting, reaching, moving books and boxes,
use of a computer for typing, and helping to physically relocate her office. She remanded the case
to OWCP for development of the factual evidence regarding appellant’s office relocations.
On August 21, 2015 OWCP requested that the employing establishment provide
information regarding appellant’s federal employment duties and whether she was required to
physically relocate her office by moving heavy boxes and furniture. The employing establishment
did not respond.
By decision dated October 15, 2015, OWCP denied appellant’s claim. It found that she
had established that she was a federal civilian employee who filed a timely claim, that the
employment factors occurred, that a medical condition had been diagnosed, and that she was
within the performance of duty. However, OWCP found that appellant had not submitted
sufficient medical evidence to establish that her diagnosed conditions were causally related to the
accepted employment factors. It noted that Dr. Dorin’s September 13, 2013 report indicated that
4

appellant had stated that her conditions were attributable to an injury in October 2012, and that her
carpal tunnel syndrome was not related to a work injury involving pushing and moving furniture.
On October 21, 2016 appellant, through counsel, requested another telephonic hearing
before an OWCP hearing representative. During the hearing, appellant testified that she believed
repetitively lifting boxes and transferring them from one building to another caused damage to her
wrists, specifically the right wrist. She noted that subsequently she had switched from working at
the employing establishment to the Department of Veterans Affairs (VA). Appellant confirmed
that she had x-rays on her wrist that indicated osteoarthritis and a torn scapholunate ligament, as
well as an EMG that revealed bilateral carpal tunnel syndrome, greater on the right. She also noted
that she had been diagnosed with tendinitis. Appellant underwent surgery for her conditions. She
stated that she thought her physician had sent a letter indicating that her conditions were work
related, but the hearing representative indicated that they were not part of the case file. Appellant
stated that she would obtain surgery records and this letter. The hearing representative asked how
long appellant had been with the VA, and she responded that she had been there for a year. The
remainder of her federal employment was with the employing establishment.
In an operative report dated April 14, 2014, Dr. Jeffrey L. Lovallo, a Board-certified
orthopedic surgeon, performed a gel foam interposition arthroplasty at the carpometacarpal joint
of the right thumb, a tendon transfer of the extensor pollicis brevis to the bone of the right first
metacarpal, right carpal tunnel release, and right first dorsal compartment release. He noted
postoperative diagnoses of carpometacarpal joint arthritis of the right thumb, de Quervain’s
tendinitis of the right wrist, and right carpal tunnel syndrome. The procedures were completed
without complication.
By decision dated August 25, 2016, the hearing representative affirmed OWCP’s
October 19, 2015 decision. She noted that there was no rationalized medical evidence of record
to support that appellant’s right wrist condition was due to her federal employment.
On February 1, 2017 appellant, through counsel, requested reconsideration of OWCP’s
August 25, 2016 decision. Attached to the request was a report from Dr. Lovallo dated October 18,
2016, in which he opined that, “Based on my initial visit with her on October 15, 2013, the
symptoms that she was experiencing was in direct relationship to a work injury that she suffered
on October 18, 2011 from pushing, lifting, and twisting heavy furniture and equipment.”
By decision dated March 10, 2017, OWCP evaluated the merits of appellant’s claim and
denied modification. It found that she had not established that her diagnosed medical conditions
were causally related to the accepted work factors. OWCP noted that Dr. Lovallo’s October 18,
2016 report referred only to one particular day on which she was pushing, lifting, and twisting in
the process of moving heavy furniture and equipment, and that this was inconsistent with her
history of events, as she was claiming an occupational disease that progressed due to many months
of repeated activities. Furthermore, it noted that the report failed to provide a comprehensive and
well-rationalized opinion supported by medical explanation as to how his diagnoses were related
to specific activities in her federal employment.

5

LEGAL PRECEDENT
A claimant seeking benefits under FECA4 has the burden of proof to establish the essential
elements of his or her claim by the weight of the reliable, probative, and substantial evidence,
including that an injury was sustained in the performance of duty as alleged and that any specific
condition or disability claimed is causally related to the employment injury.5
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) medical evidence establishing the presence or existence
of the disease or condition for which compensation is claimed; (2) a factual statement identifying
employment factors alleged to have caused or contributed to the presence or occurrence of the
disease or condition; and (3) medical evidence establishing that the diagnosed condition is causally
related to the identified employment factors.6
Causal relationship is a medical question, which generally requires rationalized medical
opinion evidence to resolve the issue.7 A physician’s opinion on whether there is causal
relationship between the diagnosed condition and the implicated employment factors must be
based on a complete factual and medical background.8 Additionally, the physician’s opinion must
be expressed in terms of a reasonable degree of medical certainty, and must be supported by
medical rationale, explaining the nature of the relationship between the diagnosed condition and
appellant’s specific employment factors.9
ANALYSIS
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed carpal tunnel syndrome and tendinitis are causally related to the accepted factors of her
federal employment.
Appellant submitted numerous notes and reports from Dr. Mondino dated from February 2,
2012 to September 19, 2013, as well as an April 14, 2014 operative report from Dr. Lovallo. Most
of the above-referenced reports did not contain an opinion on the cause of appellant’s diagnosed
conditions. Medical evidence that does not offer an opinion regarding the cause of an employee’s
condition is of no probative value on the issue of causal relationship.10 Accordingly, the notes and

4

Supra note 2.

5

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

6

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

7

See Robert G. Morris, 48 ECAB 238 (1996).

8

Supra note 6.

9

Id.

10

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018).

6

reports which contain no opinion on causal relationship are insufficient to satisfy appellant’s
burden of proof to establish her claim.
In a note dated November 15, 2012, Dr. Mondino observed that appellant continued to have
symptoms of right carpal tunnel syndrome and de Quervain’s tenosynovitis of the first extensor
compartment. He noted that these conditions were secondary to the injury she sustained at work.
However, Dr. Mondino did not identify the specific employment activities he believed either
caused or contributed to appellant’s diagnosed conditions. He also did not provide any rationale
for his expressed opinion that the conditions were work related. As noted, a physician’s opinion
on causal relationship must be based on a complete factual and medical background and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
conditions and appellant’s specific employment factors.11 As Dr. Mondino failed to identify
appellant’s specific employment duties or explain how her diagnosed conditions were employment
related, his November 15, 2012 report is insufficient to establish causal relationship.12
Dr. Dorin’s September 13, 2013 report is similarly deficient. He noted evidence of bilateral
carpal tunnel syndrome and (right) thumb basal joint osteoarthritis. Dr. Dorin indicated that
appellant attributed her conditions to moving furniture at work on October 18, 2012. As noted,
the current claim does not involve an October 18, 2012 employment injury. Moreover, Dr. Dorin
expressed reservations about attributing appellant’s bilateral hand conditions to moving furniture
on October 18, 2012. He explained that “[i]t does not fit very well.” Dr. Dorin indicated that
appellant’s basal joint arthritis was a preexisting condition. Regarding her carpal tunnel syndrome,
he concluded that it was very hard to say that this condition was work related just because appellant
was pushing some furniture or moving some files. The Board finds that Dr. Dorin disagreed that
appellant’s diagnosed wrist/thumb conditions were employment related. Accordingly, his
September 13, 2013 report is insufficient to establish causal relationship under the current
October 18, 2010 occupational disease claim.
Appellant also submitted Dr. Lovallo’s October 18, 2016 report in which he noted that her
symptoms were related to a work injury that she suffered on October 18, 2011 while pushing,
lifting, and twisting heavy furniture and equipment. As previously noted, appellant has an
accepted traumatic injury claim for neck and lumbosacral sprains, which arose on October 18,
2011 under OWCP File No. xxxxxx003. The current right wrist/thumb occupational disease claim
pertains to events arising on or about October 18, 2010, which Dr. Lovallo did not specifically
address in his October 18, 2016 report. As Dr. Lovallo’s October 18, 2016 report does not address
appellant’s October 18, 2010 employment injury, this evidence is insufficient to satisfy appellant’s
burden of proof with respect to the current occupational disease claim.13
As appellant has not submitted rationalized medical evidence sufficient to establish causal
relationship, she has not met her burden of proof to establish her occupational disease claim.

11

Supra note 6.

12

Id.

13

Id.

7

Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that her
diagnosed carpal tunnel syndrome and tendinitis are causally related to the accepted factors of her
federal employment.
ORDER
IT IS HEREBY ORDERED THAT the March 10, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 29, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

8

